Exhibit 10.2
As adopted effective October 22, 2008
OXIGENE, INC.
AMENDED AND RESTATED
DIRECTOR COMPENSATION POLICY
     The Board of Directors of OXiGENE, Inc. (the “Company”) has approved the
following amended and restated policy which establishes compensation to be paid
to non-employee directors of the Company, to provide an inducement to obtain and
retain the services of qualified persons to serve as members of the Company’s
Board of Directors. Each such director will receive fees payable in cash and/or
equity as compensation for his or her services, all as further set forth herein.
Applicable Persons
     This Policy shall apply to each director of the Company who (a) is not an
employee of the Company or any Affiliate, (b) is not associated with Symphony
Capital Partners, L.P., and (c) does not receive compensation as a consultant to
the Company or any Affiliate (each, an “Outside Director”). Affiliate shall mean
a corporation which is a direct or indirect parent or subsidiary of the Company,
as determined pursuant to Section 424 of the Internal Revenue Code of 1986, as
amended.
Annual Retainers
     Each Outside Director shall be compensated on an annual basis for providing
services to the Company. Each Outside Director shall receive an annual retainer
consisting of either cash or a grant of the common stock, $0.01 par value per
share, of the Company (the “Common Stock”) under the OXiGENE, Inc. 2005 Stock
Plan (the “Stock Plan”), at the election of each Outside Director, as follows:

  •   $15,000 in cash, or     •   such number of shares of Common Stock as is
equal to $15,000 on the date of the grant of the shares.

     In addition to the foregoing, the Chairman of each Committee of the Board
shall receive, for each committee chaired (which may be more than one), an
annual retainer consisting of either cash or a grant of Common Stock under the
Stock Plan, at the election of each Chairman, as follows:

  •   $3,750 in cash, or     •   such number of shares of Common Stock as is
equal to $3,750 on the date of the grant of the shares.

 



--------------------------------------------------------------------------------



 



Meeting Attendance Fees
     Each Outside Director shall receive a fee for attendance at each Board
meeting or Committee meeting consisting of either cash or a grant of Common
Stock under the Stock Plan, at the election of each Outside Director, as
follows:

  •   $750 in cash for attendance at each Board meeting, or     •   such number
of shares of Common Stock as is equal to $750 on the date of the grant of the
shares; and     •   $500 in cash for attendance at each Committee meeting, or  
  •   such number of shares of Common Stock as is equal to $500 on the date of
the grant of the shares.

Election of Form of Compensation
     Each Outside Director shall make an annual election on the form provided by
the Company, indicating the desired form of his or her compensation from the
Company, prior to December 1 of each year. Such election shall remain in effect
throughout the following calendar year. Outside Directors are strongly
encouraged to take their fees for service in the form of Common Stock and not in
cash.
     Cash Payments
     Cash to be paid to an Outside Director shall be paid quarterly in arrears
as of the last day of each calendar quarter. If an Outside Director dies,
resigns or is removed during any quarter, he or she shall be entitled to a cash
payment on a pro rata basis from the first day of the applicable quarter through
his or her last day of service.
     Stock Grants
     Shares of Common Stock to be paid to an Outside Director shall be
automatically granted without further action by the Board of Directors or the
Compensation Committee quarterly in arrears as of the last day of each calendar
quarter; provided, however, that the Board of Directors or Compensation
Committee shall, by unanimous written consent dated on or prior to the date of
the first issuance of shares in each year, approve the grant of any shares of
Common Stock to be issued to each Outside Director for the applicable year
pursuant to this Policy. If an Outside Director dies, resigns or is removed
during any quarter, he or she shall be entitled to a payment in shares of Common
Stock on a pro rata basis from the first day of the applicable quarter through
his or her last day of service.
     The number of shares to be received by an Outside Director shall be
calculated by dividing the applicable cash amount to be received (for example,
$15,000 in the case of the annual retainer) by the Fair Market Value (as defined
in the Stock Plan) of the shares of Common Stock (rounded down to the nearest
whole number so that no fractional shares shall be issued).

2



--------------------------------------------------------------------------------



 



     Initial Annual Retainer For Newly Appointed or Elected Directors
     Each Outside Director who is first appointed or elected to the Board of
Directors after the date of the adoption of this Policy shall receive his or her
first year’s annual retainer prorated in accordance with the terms of this
Policy from the first day of his or her initial appointment or election through
the last day of the applicable calendar quarter. Each such Outside Director
shall make an election prior to the end of the calendar quarter after his or her
initial appointment or election as to his or her decision to receive cash or
shares of Common Stock. The Board of Directors or Compensation Committee shall,
by unanimous written consent dated on or prior to the last day of the calendar
quarter in which such Outside Director is elected, approve the grant of any
shares to be issued to such Outside Director pursuant to this Policy.
Purchase Price and Other Provisions Applicable to All Stock Grants
     Shares granted shall have a purchase price equal to the par value of the
Common Stock on the date of grant and shall be subject to the terms and
conditions of the Stock Plan.
Expenses
     Upon presentation of documentation of such expenses reasonably satisfactory
to the Company, each Outside Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors, Committees thereof or in connection with
other Board related business.
Amendments
     The Board of Directors shall review this Policy from time to time to assess
whether any amendments in the type and amount of compensation provided herein
should be adjusted in order to fulfill the objectives of this Policy.
DATED: September, 2008

3